Citation Nr: 1701930	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-50 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right and left eye visual problems, claimed as due to herbicide exposure and as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for right and left visual problems and hypertension. 

The Veteran was scheduled to appear for a Board in April 2016.  The Veteran notified the Board that he would be unable to attend the hearing and requested that the Board reschedule the hearing.  

In June 2016, the Board remanded the Veteran's claims to schedule him for a Board hearing.  

In September 2016, the Veteran was scheduled to appear for a video-conference hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his right and left eye visual problems and hypertension are related to his military service.  In particular, he asserts that during his military service, his unit operated in the Korean Demilitarized Zone (DMZ), and thus was exposed to herbicide exposure.  See, e.g., Veteran's notice of disagreement dated July 2008.  Alternatively, the Veteran contends that his right and left eye visual problems and hypertension are due to his service-connected diabetes mellitus. 
In a September 2012 rating decision, the Decision Review Officer (DRO) determined that the Veteran was exposed to an herbicide agent during his active service in the Korean DMZ.  Thus, his herbicide exposure has been conceded. 

To this end, the evidence of record reflects that a VA opinion has not been obtained to determine whether the Veteran's diagnosed right and left eye visual problems or hypertension are related to his military service, to include as due to his presumed herbicide exposure.      

The Board notes that, the Veteran's diagnosed right and left eye visual problems and hypertension are not among the diseases presumed service connected in veterans who served in Vietnam, the Veteran is not precluded from establishing service connection for these disabilities based on the theory that they were actually caused by Agent Orange exposure.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  Moreover, with regard to hypertension, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

As to the right and left eye problems on a secondary service-connection basis, in a September 2012 VA examination report, a VA optometrist diagnosed old retinal detachment of the right eye with repair, nuclear and cortical cataract of the left eye, and pseudophakia of the right eye.  The VA optometrist opined that the Veteran's vision problems are less likely as not related to his diabetes mellitus.  The optometrist reasoned that the Veteran reported that he feels that he is not having any problems with his eyes.  Particularly, as to the left eye, the optometrist further reasoned that the Veteran's "[c]ataracts demonstrate normal age related changes."  As to the right eye, the optometrist found that the Veteran's retinal detachment of the right eye in 2009 is not caused by diabetes; rather his "[r]etinal detachment is caused by a thinning of the retina which eventually broke and allowed subretinal fluid to detach retina."

Crucially, the VA optometrist did not provide an opinion as to whether the Veteran's right or left eye disabilities were aggravated by his service-connected diabetes.  Importantly, since the September 2012 opinion was rendered, the Veteran, through his representative, has provided a medical treatise that shows a relationship between cataracts and diabetes mellitus.  See October 2016 Written Brief Presentation and Attachment.

The Board notes that the Veteran's representative, in the October 2016 written brief presentation, requested that the claim for service connection for right and left eye visual problems be remanded for a new VA examination or opinion.  For the above reasons, the Board will grant this request.  A remand is therefore warranted to obtain an addendum opinion to address the etiology of the Veteran's right and left eye disabilities on all applicable theories of entitlement.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000) (the Board is required to consider all theories of entitlement to VA benefits that are either raised by the claimant or reasonably raised by the record).

With regard to hypertension, in September 2012, a VA physician's assistant opined that the Veteran's current hypertension was not caused or aggravated by his service connected diabetes mellitus.  The physician's assistant reasoned that the Veteran's hypertension preceded his diabetes mellitus.  Furthermore, the physician's assistant stated that there is no evidence of end-stage renal disease "since this is the necessary nexus needed to link the two conditions of diabetes mellitus type II and hypertension.  The [V]eteran has no evidence of any diabetic nephropathy or chronic kidney disease diabetic nephropathy or chronic kidney disease."

Importantly, the evidence shows that that the Veteran has a current diagnosis of diabetic nephropathy.  See, e.g., VA examination report dated April 2016 diagnosing diabetes sensory motor peripheral neuropathy.  Thus, the September 2012 VA physician's assistant's negative nexus opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has no probative value).

The Board notes that the Veteran's representative requested that this claim be remanded for new medical examination or opinion.  For the above reasons, the Board will grant this request.  A remand is therefore warranted to obtain a medical opinion from a physician as to whether the Veteran's hypertension is related to his military service, to include as due to his conceded herbicide exposure, and whether his hypertension was caused or aggravated by his service-connected diabetes mellitus.  

Accordingly, the claims on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since December 2015.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred back to the VA examiner who provided the September 2012 VA opinion regarding the Veteran's claim for right and left eye problems.  The optometrist should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the optometrist for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the optometrist.

The optometrist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed right and/or left eye disabilities had its/their onset during military service or is/are otherwise related to service, to include his presumed exposure to herbicides (Agent Orange).

Additionally, the optometrist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed right and/or left eye disabilities were caused or aggravated by his service-connected diabetes mellitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In rendering the above opinion, the optometrist must comment on the medical treatise that shows a relationship between cataracts and diabetes mellitus.  See October 2016 written brief presentation.

The optometrist must provide a rationale for the opinions given.  The VA optometrist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA optometrist rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  The claims folder should be referred to a VA physician for an opinion as to the etiology of the Veteran's hypertension.   A copy of this remand must be made available to the physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension had its onset during military service or is otherwise related to service, to include his presumed exposure to herbicides (Agent Orange).  With regard to Agent Orange exposure, the physician should consider whether such a relationship exists in this case, regardless of VA's general determination that there is insufficient evidence of an association to warrant a presumption of service connection for hypertension for all veterans exposed to Agent Orange.  The physician should consider VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension. 

Additionally, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension was caused aggravated by his service-connected diabetes mellitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician must provide a rationale for the opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

